Name: 89/616/EEC: Council Decision of 18 July 1989 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria adapting the Agreement of 20 September 1977 concerning certain types of cheese negotiated under Article XXVIII of GATT
 Type: Decision
 Subject Matter: processed agricultural produce;  international affairs;  international trade;  Europe;  trade policy
 Date Published: 1989-12-07

 Avis juridique important|31989D061689/616/EEC: Council Decision of 18 July 1989 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria adapting the Agreement of 20 September 1977 concerning certain types of cheese negotiated under Article XXVIII of GATT Official Journal L 357 , 07/12/1989 P. 0023 - 0023*****COUNCIL DECISION of 18 July 1989 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria adapting the Agreement of 20 September 1977 concerning certain types of cheese negotiated under Article XXVIII of GATT (89/616/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the tariff provisions of the Agreement between Austria and the European Economic Community concerning certain types of cheese negotiated under Article XXVIII of GATT (1) of 20 September 1977 are based on the Customs Cooperation Council Nomenclature (CCCN); Whereas the CCCN was replaced from 1 January 1988 by the Harmonized Commodity Description and Coding System (HS); whereas the Austrian Customs Tariff has been adapted as a result and it is therefore also necessary to adapt the Agreement of 20 September 1977; Whereas the Commission has conducted negotiations with the Republic of Austria on this subject and has reached an Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria adapting the Agreement of 20 September 1977 concerning certain types of cheese negotiated under Article XXVIII of GATT is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 The President of the Council shall give on behalf of the Community the notification provided for in point 4 of the exchange of letters. Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (1) OJ No L 237, 16. 9. 1977, p. 1.